Title: To George Washington from Lieutenant Colonel John Fitzgerald, 17 March 1778
From: Fitzgerald, John
To: Washington, George

 

Dear Sir
Alexa. [Va.] March 17th 1778

I am honor’d with your kind Favor of 28th Ulto, which I only receiv’d by last sundays Post—it gives me the most pleasing satisfaction to find, that those who were endeavoring to Injure you in the Public Esteem, are become sensible of their own insignificance & earnestly hope they may feel the contempt & Scorn of all good men in proportion to the Iniquitous Scheme which they expected to accomplish.
Whatever expectations some Individuals in Congress might have formed from Joining with this Junto, I am persuad’d that a very great majority even of the present Members are warmly attach’d to you, and, notwithstanding their inconsistent conduct respecting Genl Conway, would firmly oppose any measures which might tend to give you the smallest offence.
Mr C——ll with whom I stay’d a day on my way here, was very uneasy at a report having prevail’d, that a Combination was form’d in Congress against you, & gave me the strongest assurances that he never heard a Member of the House utter a word which could be construed into the least disrespect for you, except once, & then the Gentleman was so warmly replied to from different quarters, that he has been since Silent upon that Head—I thought it too delicate a point to ask who this was, but have some reason to believe it was your friend from this State whose good intentions you have for some time suspected.
Genl Green has suffer’d much in the Opinion of people in these parts. I suppose from the misrepresentations of Genls M. & C——y—I have taken every oppy of doing Justice to the Character of that Gentleman, which I have been the more desirous of doing, as I am satisfied that their Malignity has proceeded, from the Light in which he was held by you, & the confidence you placed in him.
I understand tha⟨t⟩ the Spirit of Gaming begins to be prevalent in this & the adjacent States. I suppose the Officers conclude that the Orders of last year are not binding this—your Excelly will judge whether new orders are necessary to prevent it.
I begin to be apprehensive that the Drafts of this State will not be equal to the Number intended, as it appears to me that proper Officers are not appointed to Collect them & in some Instances Men are ex⟨cused⟩ after ⟨bein⟩g Drafted without giving a M⟨an⟩ in their place, this I think the greate⟨st⟩ absurdity—as any Person whose health or Situation is such as to Warrant an excuse, should not have stood the Draft.
Your friends here receive your Complimts with the highest Sense of

Gratitude. With the most sincere Esteem & respect I have the Honor to be Dear Sir your mo. Obedt Servt

John Fitzgerald

